Applicant’s arguments filed 10/5/2020 has been entered.  Claims 43, 45, 47-52, 64 and 71 are pending.

Response to Amendment
The declaration filed on 10/5/2020 under 37 CFR 1.131(a) has been considered but is ineffective to overcome the rejection under 103 of claims based upon Baseeth in view of Sasson and Baseeth in view Bohus as set forth in the last Office action because:  Applicant has presented an opinion affidavit to show different functionality.  The evidence is describing behavior of buffer systems which has been acknowledged.  However, the evidence does not teach away from combining the acidifier with the salt of the acidifier.

Maintained Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

43, 45, 47-52, 64 and 71 are rejected under 35 U.S.C. 103(a) as being unpatentable over Baseeth et al. (US 2008/0194410; publication date August 14, 2008) in view of Sasson et al. (US 2005/0169951).

Applicant’s Invention

Applicant claims a method of dispersing a pesticide comprising mixing a lecithin and a co-surfactant to make a lecithin concentrate, then mixing the lecithin concentrate with the acidifier, a salt of the acidifier and the ester of the acidifier to form a microemulsion, mixing the pesticide with the microemulsion and diluting it with water.

Determination of the scope and the content of the prior art

(MPEP 2141.01)

Baseeth et al. teach methods of dispersing a compound in an aqueous solution using microemulsion compositions comprising an acidifier, emulsifier and co-surfactant in water (abstract).  Herbicides include glyphosates and may be used with fatty acids to improve retention and penetration [0015].  The microemulsion is produced by mixing lecithin with a surfactant to make a blend and then mixing it with an acidifier in the presence of water and 

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)

Baseeth et al. teaches the addition of esters along with the acidifier, but does not teach an ester of the organic acid. It is for this reason that Sasson et al. is joined.

Sasson et al. teach methods of preventing crystallization of pesticidal compositions by adding lactate esters (abstract). Emulsion formulations comprising tebuconazole or prochloraz and 2-ethyl hexyl lactate formed non-


Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)

Baseeth et al. and Sasson et al. both teach the formulation of pesticidal emulsions. Therefore, it would have been prima facie obvious to one of ordinary skill at the time of invention to combine the teachings of Baseeth and Sasson et al. to include an ester of the organic acid with a reasonable expectation of success. It would have been suggested to one of ordinary skill to add lactate esters because Sasson et al. teaches that the .  

Response to Arguments

Applicant's arguments filed 10/5/2020 have been fully considered but they are not persuasive. 
Applicant argues that Baseeth et al. and Sasson et al. do not teach the lecithin concentrate is mixed with an acidifier and 5-50% the salt of the acidifier in the microemulsion itself.  The Examiner is not persuaded by this argument because salts of the acidifier would necessarily be formed in situ with salt water because salts form when the acid and the salts get in contact in the solution.  Baseeth et al teach that the microemulsion is produced by mixing lecithin with a surfactant to make a blend (lecithin concentrate) and then mixing it with an acidifier in the presence of water [0017].  This step is not the same as diluting the combination to disperse the pesticide because Baseeth et al teach a process where the lecithin co-surfactant blend is first mixed with the acidifier in the presence of water to form the adjuvant and then the adjuvant is dispersed in additional water [0016].  Therefore, forming a microemulsion comprising an acidifier and a salt of the acidifier would have been prima facie obvious in view of the teachings of Baseeth et al. in view of Bohus et al.  
.


Claim 43, 45, 47-52, 64 and 71 are rejected under 35 U.S.C. 103(a) as being unpatentable over Baseeth et al. (US 2008/0194410; publication date August 14, 2008) in view of Bohus et al. (US 2010/0173782; publication date July 8, 2010).
Applicant’s Invention
Applicant claims a method of dispersing a pesticide comprising mixing a microemulsion comprising lecithin, a co-surfactant, an acidifier, and a salt of the acidifier with the water; and mixing the pesticide with the water and ester of the acidifier.
Determination of the scope and the content of the prior art

(MPEP 2141.01)

 Baseeth et al. teach methods of dispersing a compound in an aqueous solution using microemulsion compositions comprising an acidifier, emulsifier and co-surfactant in water (abstract).  Herbicides include glyphosates and may be used with fatty acids to improve retention and penetration [0015].  The microemulsion is produced by mixing lecithin with the surfactant and acidifier in the presence of water to form an adjuvant system, optionally with the addition of vegetable fatty acids (polar solvent) [0017].   The surfactants have HLB values in the range of 10-18 [0023].  The co-surfactant/lecithin/acidifier mix ranges between 50-90% lecithin with the remainder being co-surfactant [0023], the acidifier ranges from 30-45% [0024].  The acidifier is selected from propionic acid, acetic acid, lactic acid, fumaric acid and citric acid, among others [0028].  Other acids such as glutaric acid, adipic acid and malic acid may also be used [0029].  The water can also contain salts and the use of well water containing calcium, magnesium and iron may be used which would form the salt of the acidifier [0021] and [0032].   It would have been suggested to one of ordinary skill to form the salt because Baseeth teaches the use of water that contains 

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Baseeth et al. does not teach the addition of methyl esters and esters of the acidifier.  It is for this reason that Bohus et al. is joined.
Bohus et al. teach stable adjuvants for herbicidal microemulsions comprising lactate esters (methyl esters) of fatty acid derived from vegetable oils (abstract).  Methyl esters of vegetable oils have improved stability over mineral oils which are formulated into microemulsions [0009-13].
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Baseeth et al. and Bohus et al. are both drawn to herbicidal microemulsion formulations.  Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of invention to combine the teachings of Baseeth et al. and Bohus et al. to add methyl esters with a reasonable expectation of success.  One would have been motivated at the time of the invention to combine the teachings of Bohus et al. to further include methyl esters because they improve the stability of microemulsion formulations.  
Response to Arguments

Applicant's arguments filed 10/5/2020 have been fully considered but they are not persuasive. 
Applicant argues that Baseeth et al. and Bohus et al. do not teach the lecithin concentrate is mixed with an acidifier and 5-50% the salt of the acidifier in the microemulsion itself.  The Examiner is not persuaded by this argument because salts of the acidifier would necessarily be formed in situ with salt water because salts form when the acid and the salts get in contact in the solution.  Baseeth et al teach that the microemulsion is produced by mixing lecithin with a surfactant to make a blend (lecithin concentrate) and then mixing it with an acidifier in the presence of water [0017].  This step is not the same as diluting the combination to disperse the pesticide because Baseeth et al teach a process where the lecithin co-surfactant blend is first mixed with the acidifier in the presence of water to form the adjuvant and then the adjuvant is dispersed in additional water [0016].  Therefore, forming a microemulsion comprising an acidifier and a salt of the acidifier would have been prima facie obvious in view of the teachings of Baseeth et al. in view of Bohus et al.  
Applicant further argues that the salt of the acidifier has a different functionality based of the declaration filed 10/5/2020.  The Examiner is not persuaded by this argument because Baseeth teaches that the water can .


Conclusion
No claims allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285.  The examiner can normally be reached on Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 


DANIELLE D. SULLIVAN
Examiner
Art Unit 1617



/KATHERINE PEEBLES/         Primary Examiner, Art Unit 1617